                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 Elmore Hannah,                                        Civil Action No. 3:21-cv-00256-RJC-DSC

                                     Plaintiff,

                vs.                                          Consent Confidentiality Order

 QBE Insurance Corporation, a Member
 Company of QBE North America,

                                   Defendant.


       Before the Court is the Joint Motion for Entry of a Confidentiality Order. It is ORDERED

that the following restrictions and procedures shall apply to certain information, documents, and

excerpts from documents supplied by the parties to each other in response to discovery requests:

       1.      Counsel for any party may designate any document or information contained in a

document as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client. Information and documents designated by a party as

confidential will be labeled “CONFIDENTIAL.” Information or documents so labelled is referred

to collectively as “confidential information.”        Portions of depositions (or exhibits used in

depositions) shall be deemed confidential only if designated as such when the deposition is taken

or within seven business days after receipt of the transcript. Such designation shall be specific as

to the portions to be protected. Inadvertent or unintentional production of documents without prior

designation as confidential shall not be deemed a waiver, in whole or in part, of the right to

designate documents as confidential as otherwise allowed by this Order.




                                                  1
      Case 3:21-cv-00256-RJC-DSC Document 10 Filed 07/27/21 Page 1 of 4
         2.    Unless otherwise ordered by the Court the confidential information disclosed will

be held and used by the person receiving such information solely for use in connection with the

above-captioned action.

         3.    In the event a party challenges another party’s confidential designation, counsel

shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may thereafter seek resolution by the Court. Nothing in this Confidentiality

Order constitutes an admission by any party that confidential information disclosed in this case is

relevant or admissible.    Each party specifically reserves the right to object to the use or

admissibility of all confidential information disclosed, in accordance with applicable law.

         4.    Confidential information shall not be disclosed to any person, except:

               a.     The requesting party and counsel;

               b.     Employees of such counsel assigned to and necessary to assist in the

                      litigation;

               c.     Consultants or experts to the extent deemed necessary by counsel;

               d.     Any person from whom testimony is taken or is to be taken, except that such

                      a person may only be shown confidential information during and in

                      preparation for his/her testimony and may not retain the confidential

                      information; and

               e.     The Court or the jury at trial or as exhibits to motions.

         5.    Prior to disclosing or displaying the confidential information to any person, counsel

shall:

               a.     Inform the person of the confidential nature of the information or

                      documents; and




                                                 2
         Case 3:21-cv-00256-RJC-DSC Document 10 Filed 07/27/21 Page 2 of 4
               b.      Inform the person that this Court has enjoined the use of the information or

                       documents by him/her for any purpose other than this litigation and has

                       enjoined the disclosure of that information or documents to any other

                       person.

       6.      If a party seeks to file any confidential information, that party shall take appropriate

action to ensure that the documents receive proper protection from public disclosure including: (1)

filing a redacted document with the consent of the party who designated the document as

confidential; (2) where appropriate (e.g. in relation to discovery and evidentiary motions),

submitting the documents solely for in camera review; or (3) where the preceding measures are

not adequate, seeking permission to file the document under seal under Local Civil Rule 6.1

(W.D.N.C.), or such other rule or procedure as may apply in the relevant jurisdiction. Absent

extraordinary circumstances making prior consultation impractical or inappropriate, the party

seeking to submit the document to the Court shall first consult with counsel for the party who

designated the document as confidential to determine if some measure less restrictive than filing

the document under seal may serve to provide adequate protection.

       7.      For the purpose of Paragraphs 4(d) and (e) it is understood by the parties that any

documents which become part of an official judicial proceeding or which are filed with the Court

are public documents, and that such documents can and will be sealed by the Court only upon

motion and in accordance with applicable law. This Confidentiality Order does not provide for the

automatic sealing of such documents.

       7.      At the conclusion of litigation, the confidential information and any copies thereof

shall be promptly (and in no event later than thirty days after entry of a final judgment no longer

subject to further appeal) returned to the producing party or certified as destroyed.




                                                  3
      Case 3:21-cv-00256-RJC-DSC Document 10 Filed 07/27/21 Page 3 of 4
       8.      This order is without prejudice to the right of any party to apply to the Court for

any further protective order relating to confidential information; or to object to the production of

documents or information; or to apply to the Court for an order compelling production of

documents or information; or for modification of this Order.

       SO ORDERED.

                                       Signed: July 27, 2021




                                                  4
      Case 3:21-cv-00256-RJC-DSC Document 10 Filed 07/27/21 Page 4 of 4
